Citation Nr: 1822067	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for left hip disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1967 to September 1969 and from July 1975 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the appeal, jurisdiction transferred to the RO in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served as a U.S. Marine vehicle operator and mechanic with service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon.  He contends his left hip disability is due to service or a service-connected disease or injury, particularly his left ankle.  Upon review of the record, the Board finds remand is necessary to ensure compliance with VA's duty to assist.

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  See generally Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In a June 2011 letter, the Veteran's orthopedic surgeon Dr. H. discussed the Veteran's knee, shoulder and foot issues and after review of the Veteran's history found it notable that there was not a particular injury that could be directly attributed to his current problems.  Dr. H. also noted the Veteran's service, having had discussed the Veteran's activities and job description with him, and stated "it is certainly within medical reason to attribute at least a significant amount of his current complaints to cumulative trauma to the joints, ligaments, and tendons, leading to his current state of degenerative problems."

Dr. H. went on to note the Veteran had left total hip arthroplasty in March 2007 for treatment of end-stage symptomatic degenerative joint disease of the hip.  "Again, cumulative trauma certainly could have played a part in the premature and degenerative changes noted in the left hip, both on x-ray studies preoperatively and during the time of surgery itself."

In light of the above, VA examination of the Veteran's left hip is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hip examination by an appropriately qualified medical professional.

The examiner is to provide opinions on:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any left hip disability had its onset during active service or is related to any in-service disease, event, or injury including the "cumulative trauma" suggested by the private surgeon; or

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any left hip disability is proximately due to or aggravated by a service-connected disease or injury including the left ankle and left knee.  

If aggravation beyond the normal progression is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation.  

The examination report must include a complete rationale for all opinions expressed.  

2.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

